MARCUS, Justice
(dissenting).
I consider that under the facts of this case the federal agents had reasonable cause to make an investigatory stop. The fact that the stop took place at an airport is a circumstance of paramount importance. Airports, like borders, differ significantly from other public places in that they constitute points of entry and departure. Not only do people have a lesser expectation of privacy at such locations but also their conduct is more suspect causing reasonable cause to stop to be reached at an earlier point than at other public places.
I respectfully dissent.